Name: Commission Implementing Decision (EU) 2018/1114 of 9 August 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 5510) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  international trade;  means of agricultural production
 Date Published: 2018-08-10

 10.8.2018 EN Official Journal of the European Union L 203/37 COMMISSION IMPLEMENTING DECISION (EU) 2018/1114 of 9 August 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 5510) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States, where there have been confirmed cases of that disease in domestic or feral pigs (the Member States concerned). The Annex to that Implementing Decision demarcates and lists certain areas of the Member States concerned in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation as regards that disease. The Annex to Implementing Decision 2014/709/EU has been amended several times to take account of changes in the epidemiological situation in the Union as regards African swine fever that need to be reflected in that Annex. The Annex to Implementing Decision 2014/709/EU was last amended by Commission Implementing Decision (EU) 2018/1068 (5), following recent instances of African swine fever in Latvia, Lithuania and Poland. (2) The risk of the spread of African swine fever in wildlife is linked to the natural slow spread of that disease among feral pig populations, and also the risks linked to human activity, as demonstrated by the recent epidemiological evolution of that disease in the Union, and as documented by the European Food Safety Authority (EFSA) in the Scientific Opinion of the Panel on Animal Health and Welfare, published on 14 July 2015; in the Scientific Report of EFSA on Epidemiological analyses on African swine fever in the Baltic countries and Poland, published on 23 March 2017; and in the Scientific Report of EFSA on Epidemiological analyses of African swine fever in the Baltic States and Poland, published on 7 November 2017 (6). (3) Since the date of adoption of Implementing Decision (EU) 2018/1068, the epidemiological situation in the Union has evolved as regards African swine fever, and there have been further instances of that disease that need to be reflected in the Annex to Implementing Decision 2014/709/EU. (4) In July 2018, several outbreaks of African swine fever in domestic pigs were observed in the counties of Bartoszyce, CheÃ mski, KÃtrzyn, LubartÃ ³w, MiÃ sk and WÃgorzewski in Poland. These outbreaks of African swine fever in domestic pigs constitute an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, these areas of Poland affected by African swine fever should now be listed in Part III of that Annex instead of in Part I and Part II thereof. (5) In July and August 2018, two outbreaks of African swine fever in domestic pigs were observed in the county of GalaÃ i in Romania. These outbreaks of African swine fever in domestic pigs constitute an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, this area of Romania affected by African swine fever should now be listed in Part III of that Annex instead of in Part I thereof. (6) In July 2018, an outbreak of African swine fever in domestic pigs was observed in the county of Ã iauliai in proximity to the border with the county of TelÃ ¡iu in Lithuania. This outbreak of African swine fever in domestic pigs constitutes an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, this area of Lithuania affected by African swine fever should now be listed in Part III of that Annex instead of in Part II thereof. (7) In August 2018, an outbreak of African swine fever in domestic pigs was observed in the county of Saldus in Latvia. This outbreak of African swine fever in domestic pigs constitutes an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, this area of Latvia affected by African swine fever should now be listed in Part III of that Annex instead of in Part II thereof. (8) In August 2018, an outbreak of African swine fever in domestic pigs was observed in the county of Lubaczowski in Poland. This outbreak of African swine fever in domestic pigs constitutes an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, new areas of Poland affected by African swine fever should be listed in Part III of that Annex. (9) In order to take account of recent developments in the epidemiological evolution of African swine fever in the Union, and in order to combat the risks associated with the spread of that disease in a proactive manner, new high-risk areas of a sufficient size should be demarcated for Latvia, Lithuania, Poland and Romania and duly listed in the Annex to Implementing Decision 2014/709/EU. That Annex should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 August 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Commission Implementing Decision (EU) 2018/1068 of 27 July 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 192, 30.7.2018, p. 43). (6) EFSA Journal 2015;13(7):4163; EFSA Journal 2017;15(3):4732; EFSA Journal 2017;15(11):5068. ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. The Czech Republic The following areas in the Czech Republic:  okres UherskÃ © HradiÃ ¡tÃ ,  okres KromÃ Ã Ã ­Ã ¾,  okres VsetÃ ­n,  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  BÃ lov,  Biskupice u LuhaÃ ovic,  Bohuslavice nad VlÃ ¡Ã Ã ­,  Brumov,  Bylnice,  Divnice,  Dobrkovice,  DolnÃ ­ Lhota u LuhaÃ ovic,  Drnovice u ValaÃ ¡skÃ ½ch Klobouk,  Halenkovice,  Haluzice,  HrÃ ¡dek na VlÃ ¡rskÃ © drÃ ¡ze,  HÃ ivÃ ­nÃ ¯v Ã jezd,  JestÃ abÃ ­ nad VlÃ ¡Ã Ã ­,  KaÃ ovice u LuhaÃ ovic,  KelnÃ ­ky,  KladnÃ ¡-Ã ½ilÃ ­n,  Kochavec,  KomÃ ¡rov u Napajedel,  KÃ ekov,  Lipina,  LipovÃ ¡ u SlaviÃ Ã ­na,  Ludkovice,  LuhaÃ ovice,  MachovÃ ¡,  MiroÃ ¡ov u ValaÃ ¡skÃ ½ch Klobouk,  MysloÃ ovice,  Napajedla,  NÃ ¡vojnÃ ¡,  NedaÃ ¡ov,  NedaÃ ¡ova Lhota,  NevÃ ¡ovÃ ¡,  Otrokovice,  PetrÃ ¯vka u SlaviÃ Ã ­na,  PohoÃ elice u Napajedel,  Polichno,  Popov nad VlÃ ¡Ã Ã ­,  PoteÃ ,  Pozlovice,  Rokytnice u SlaviÃ Ã ­na,  Rudimov,  Ã etechov,  Sazovice,  Sidonie,  SlaviÃ Ã ­n,  Smolina,  SpytihnÃ v,  SvatÃ ½ Ã tÃ pÃ ¡n,  Ã anov,  Ã arovy,  Ã tÃ ­tnÃ ¡ nad VlÃ ¡Ã Ã ­,  Tichov,  TlumaÃ ov na MoravÃ ,  ValaÃ ¡skÃ © Klobouky,  VelkÃ ½ OÃ echov,  Vlachova Lhota,  Vlachovice,  VrbÃ tice,  Ã ½lutava. 2. Estonia The following areas in Estonia:  Hiiu maakond. 3. Hungary The following areas in Hungary:  Borsod-AbaÃ ºj-ZemplÃ ©n megye 650100, 650200, 650300, 650400, 650500, 650600, 650700, 650800, 651000, 651100, 651200, 652100, 652200, 652300, 652400, 652500, 652601, 652602, 652603, 652700, 652800, 652900 Ã ©s 653403 kÃ ³dszÃ ¡mÃ ºvalamint 656100, 656200, 656300, 656400, 656701, 657010, 657100, 657400, 657500, 657600, 657700, 657800, 657900, 658000, 658100, 658201, 658202, 658310, 658401, 658402, 658403, 658404, 658500, 658600, 658700, 658801, 658802, 658901, 658902, 659000, 659100, 659210, 659220, 659300, 659400, 659500, 659601, 659602, 659701, 659800, 659901, 660000, 660100, 660200, 660400, 660501, 660502, 660600 Ã ©s 660800 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  HajdÃ º-Bihar megye 900850, 900860, 900930, 900950 Ã ©s 903350 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Heves megye 700150, 700250, 700260, 700350, 700450, 700460, 700550, 700650, 700750, 700850, 702350, 702450, 702550, 702750, 702850, 703350, 703360, 703450, 703550, 703610, 703750, 703850, 703950, 704050, 704150, 704250, 704350, 704450, 704550, 704650, 704750, 704850, 704950, 705050, 705250, 705350, 705510 Ã ©s 705610 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  JÃ ¡sz-Nagykun-Szolnok megye 750150, 750160, 750250, 750260, 750350, 750450, 750460, 750550, 750650, 750750, 750850, 750950 Ã ©s 750960 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  NÃ ³grÃ ¡d megye 550110, 550120, 550130, 550210, 550310, 550320, 550450, 550460, 550510, 550610, 550710, 550810, 550950, 551010, 551150, 551160, 551250, 551350, 551360, 551450, 551460, 551550, 551650, 551710, 551810, 551821, 552010, 552150, 552250, 552350, 552360, 552450, 552460, 552520, 552550, 552610, 552620, 552710, 552850, 552860, 552950, 552960, 552970, 553110, 553250, 553260 Ã ©s 553350 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Pest megye 571250, 571350, 571550, 571610, 571750, 571760, 572350, 572550, 572850, 572950, 573360 Ã ©s 573450 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 850150, 850250, 850260, 850350, 850450, 850550, 850650, 850850, 851851, 851852, 851950, 852050, 852150, 852250, 852350, 852450, 852550, 852750, 853560, 853650, 853751, 853850, 853950, 853960, 854050, 854150, 854250, 854350, 855250, 855350, 855450, 855460, 855550, 855650, 855660, 855750, 855850, 855950, 855960, 856012, 856050, 856150, 856250, 856260, 856850, 856950, 857050, 857150, 857350, 857450 Ã ©s 857550. 4. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  KuldÃ «gas novada Gudenieku, Turlavas un Laidu pagasts,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  Skrundas novada, NÃ «krÃ cesun RudbÃ rÃ ¾u pagasts un Skrundas pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A9, Skrundas pilsÃ ta,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VaiÃ odes novads,  Ventspils novada JÃ «rkalnes pagasts. 5. Lithuania The following areas in Lithuania:  Jurbarko rajono savivaldybÃ : ErÃ ¾vilko, SmalininkÃ ³ ir VieÃ ¡vilÃ s seniÃ «nijos,  KelmÃ s rajono savivaldybÃ : KelmÃ s, KelmÃ s apylinkiÃ ³, KraÃ ¾iÃ ³, KukeÃ iÃ ³, LioliÃ ³, PakraÃ ¾anÃ io, Ã aukÃ nÃ ³ seniÃ «nijos, TytyvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ vakarus ir Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105, UÃ ¾venÃ io ir Vaiguvos seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ : Sedos, Ã erkÃ ¡nÃ nÃ ³ ir Ã ½idikÃ ³ seniÃ «nijos,  PagÃ giÃ ³ savivaldybÃ ,  PlungÃ s rajono savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Girkalnio ir KalnÃ «jÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, NemakÃ ¡Ã iÃ ³, PaliepiÃ ³, RaseiniÃ ³, RaseiniÃ ³ miesto ir ViduklÃ s seniÃ «nijos,  Rietavo savivaldybÃ ,  Ã akiÃ ³ rajono savivaldybÃ : BarzdÃ ³, GriÃ ¡kabÃ «dÃ ¾io, KriÃ «kÃ ³, Kudirkos NaumiesÃ io, LekÃ Ã iÃ ³, LukÃ ¡iÃ ³, SintautÃ ³, SlavikÃ ³, Sudargo ir Ã ½virgÃ ¾daiÃ iÃ ³ seniÃ «nijos,  Ã ilalÃ s rajono savivalybÃ ,  Ã ilutÃ s rajono savivaldybÃ : JuknaiÃ iÃ ³, KintÃ ³, Ã ilutÃ s ir UsÃ nÃ ³ seniÃ «nijos,  TauragÃ s rajono savivaldybÃ , 6. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gmina Stare Juchy w powiecie eÃ ckim,  gminy Dubeninki, GoÃ dap i czÃÃ Ã  gminy Banie Mazurskie poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 650 w powiecie goÃ dapskim,  gmina Pozezdrze i czÃÃ Ã  gminy WÃgorzewo poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 650 biegnÃ cÃ od wschodniej granicy gminy do skrzyÃ ¼owania z drogÃ biegnÃ cÃ do miejscowoÃ ci PrzystaÃ  i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci PrzystaÃ , Pniewo, Kamionek Wielki, Radzieje, DÃ uÃ ¼ec w powiecie wÃgorzewskim,  gmina Ruciane  Nida i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 58 oraz miasto Pisz w powiecie piskim,  gminy GiÃ ¼ycko z miastem GiÃ ¼ycko, Kruklanki, MiÃ ki, Wydminy i Ryn w powiecie giÃ ¼yckim,  gmina MikoÃ ajki w powiecie mrÃ gowskim,  gmina Bisztynek w powiecie bartoszyckim,  gminy KÃtrzyn z miastem KÃtrzyn i czÃÃ Ã  gminy Korsze poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od zachodniej granicy Ã Ã czÃ cÃ miejscowoÃ ci Krelikiejmy i SÃ toczno i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci SÃ toczno, Sajna Wielka biegnÃ cÃ do skrzyÃ ¼owania z drogÃ nr 590 w miejscowoÃ ci Glitajny, a nastÃpnie na wschÃ ³d od drogi nr 590 do skrzyÃ ¼owania z drogÃ nr 592 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 592 biegnÃ cÃ od zachodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 590 w powiecie kÃtrzyÃ skim,  czÃÃ Ã  gminy Lidzbark WarmiÃ ski poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 513 biegnÃ cÃ od wschodniej granicy gminy do wschodniej granicy miasta Lidzbark WarmiÃ ski, na poÃ udnie i zachÃ ³d od granic miasta Lidzbark WarmiÃ ski i na zachÃ ³d od linii wyznaczonej przez drogÃ nr 511, miasto Lidzbark WarmiÃ ski, Lubomino, Orneta i czÃÃ Ã  gminy Kiwity poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 513 w powiecie lidzbarskim,  czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 509 w powiecie braniewskim,  gminy ElblÃ g, Godkowo, PasÃ Ãk i Tolkmicko i czÃÃ Ã  gminy Milejewo poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr S22 w powiecie elblÃ skim,  powiat miejski ElblÃ g,  gminy Dobre Miasto i Jeziorany w powiecie olsztyÃ skim. w wojewÃ ³dztwie podlaskim:  gminy BraÃ sk z miastem BraÃ sk, Rudka i Wyszki w powiecie bielskim,  gmina Perlejewo w powiecie siemiatyckim,  gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim,  gmina PoÃ wiÃtne w powiecie biaÃ ostockim,  gminy KoÃ aki KoÃ cielne, Rutki, Szumowo, czÃÃ Ã  gminy ZambrÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr S8 i miasto ZambrÃ ³w w powiecie zambrowskim,  gminy WiÃ ¼ajny i PrzeroÃ l w powiecie suwalskim,  gminy Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  gminy Miastkowo, NowogrÃ ³d i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim. w wojewÃ ³dztwie mazowieckim:  gminy CeranÃ ³w, KosÃ ³w Lacki, Sabnie, SterdyÃ , czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  gminy GrÃbkÃ ³w, Korytnica, Liw, Ã ochÃ ³w, Miedzna, Sadowne, Stoczek, Wierzbno i miasto WÃgrÃ ³w w powiecie wÃgrowskim,  czÃÃ Ã  gminy KotuÃ  poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Nowa DÃ brÃ ³wka, PierÃ ³g, KotuÃ  wzdÃ uÃ ¼ ulicy Gorzkowskiego i Kolejowej do przejazdu kolejowego Ã Ã czÃ cego siÃ z ulicÃ SiedleckÃ , BroszkÃ ³w, Ã »ukÃ ³w w powiecie siedleckim,  gminy RzekuÃ , Troszyn, Lelis, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  powiat miejski OstroÃ Ãka,  powiat ostrowski,  gminy Karniewo, MakÃ ³w Mazowiecki, Rzewnie i SzelkÃ ³w w powiecie makowskim,  gmina Krasne w powiecie przasnyskim,  gminy MaÃ a WieÃ  i WyszogrÃ ³d w powiecie pÃ ockim,  gminy CiechanÃ ³w z miastem CiechanÃ ³w, Glinojeck, GoÃ ymin  OÃ rodek, OjrzeÃ , OpinogÃ ³ra GÃ ³rna i SoÃ sk w powiecie ciechanowskim,  gminy Baboszewo, CzerwiÃ sk nad WisÃ Ã , Naruszewo, PÃ oÃ sk z miastem PÃ oÃ sk, Sochocin i ZaÃ uski w powiecie pÃ oÃ skim,  gminy Gzy, Obryte, Zatory, PuÃ tusk i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Bielany, Winnica i Pokrzywnica w powiecie puÃ tuskim,  gminy BraÃ szczyk, DÃ ugosiodÃ o, RzÃ Ã nik, WyszkÃ ³w, Zabrodzie i czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim,  gminy JadÃ ³w, KlembÃ ³w, PoÃ wiÃtne, StrachÃ ³wka i TÃ uszcz w powiecie woÃ omiÃ skim,  gminy Dobre, JakubÃ ³w, Mrozy, DÃbe Wielkie, HalinÃ ³w, KaÃ uszyn, StanisÃ awÃ ³w, czÃÃ Ã  gminy CegÃ Ã ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od zachodniej granicy gminy Ã Ã czÃ cÃ miejscowoÃ ci WiciejÃ ³w, Mienia, CegÃ Ã ³w i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci CegÃ Ã ³w, Skwarne i Podskwarne biegnÃ cÃ do wschodniej granicy gminy, czÃÃ Ã  gminy MiÃ sk Mazowiecki poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 92 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MiÃ sk Mazowiecki i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy miasta MiÃ sk Mazowiecki Ã Ã czÃ cÃ miejscowoÃ ci TargÃ ³wka, Budy BarczÃ ckie do wschodniej granicy gminy i miasto MiÃ sk Mazowiecki w powiecie miÃ skim,  gminy Garwolin z miastem Garwolin, GÃ ³rzno, Ã askarzew z miastem Ã askarzew, Maciejowice, MiastkÃ ³w KoÃ cielny, Sobolew, TrojanÃ ³w, Wilga i Ã »elechÃ ³w w powiecie garwoliÃ skim,  gminy Garbatka Letnisko, GniewoszÃ ³w, Kozienice, SieciechÃ ³w i czÃÃ Ã  gminy GÃ owaczÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 48 w powiecie kozienickim,  gminy BaranÃ ³w i JaktorÃ ³w w powiecie grodziskim,  powiat Ã ¼yrardowski,  gminy Belsk DuÃ ¼y, BÃ ÃdÃ ³w, Goszczyn i Mogielnica w powiecie grÃ ³jeckim,  gminy BiaÃ obrzegi, Promna, Stara BÃ otnica, WyÃ mierzyce i czÃÃ Ã  gminy Stromiec poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 48 w powiecie biaÃ obrzeskim,  gminy JedliÃ sk, JastrzÃbia i Pionki z miastem Pionki w powiecie radomskim,  gminy IÃ Ã ³w, MÃ odzieszyn, Nowa Sucha, Rybno, Sochaczew z miastem Sochaczew i Teresin w powiecie sochaczewskim,  gmina Policzna w powiecie zwoleÃ skim. w wojewÃ ³dztwie lubelskim:  gminy JabÃ onna, KrzczonÃ ³w, Niemce, GarbÃ ³w, JastkÃ ³w, Konopnica, WÃ ³lka, GÃ usk w powiecie lubelskim,  gminy Ã Ãczna i czÃÃ Ã  gminy Spiczyn poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 829 w powiecie Ã ÃczyÃ skim,  gminy MiÃ czyn, Sitno, SkierbieszÃ ³w, Stary ZamoÃ Ã , KomarÃ ³w-Osada w powiecie zamojskim,  gminy Trzeszczany i Werbkowice w powiecie hrubieszowskim,  gminy AbramÃ ³w, Kamionka i LubartÃ ³w z miastem LubartÃ ³w w powiecie lubartowskim,  gminy KÃ oczew, Ryki, DÃblin i StÃÃ ¼yca w powiecie ryckim,  gminy PuÃ awy z miastem PuÃ awy, Janowiec, Kazimierz Dolny, KoÃ skowola, KurÃ ³w, WÃ wolnica, NaÃ ÃczÃ ³w, MarkuszÃ ³w, Ã »yrzyn w powiecie puÃ awskim,  gminy MeÃ giew, Rybczewice, miasto Ã widnik i czÃÃ Ã  gminy Piaski poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od wschodniej granicy gminy Piaski do skrzyÃ ¼owania z drogÃ nr S12 i na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od skrzyÃ ¼owania drÃ ³g nr 17 i nr S12 przez miejscowoÃ Ã  Majdan Brzezicki do pÃ ³Ã nocnej granicy gminy w powiecie Ã widnickim;  gminy KraÃ niczyn, GorzkÃ ³w, Izbica, Ã »Ã ³Ã kiewka, czÃÃ Ã  gminy Krasnystaw poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od pÃ ³Ã nocno  wschodniej granicy gminy do granicy miasta Krasnystaw i miasto Krasnystaw w powiecie krasnostawskim,  gminy BeÃ Ã ¼ec, JarczÃ ³w, Lubycza KrÃ ³lewska, Ã aszczÃ ³w, Susiec, Tyszowce i UlhÃ ³wek w powiecie tomaszowskim,  gminy Ã ukowa i Obsza w powiecie biÃ gorajskim,  powiat miejski Lublin. w wojewÃ ³dztwie podkarpackim:  gminy Horyniec-ZdrÃ ³j, Narol, Stary DzikÃ ³w i Wielkie Oczy i czÃÃ Ã  gminy Oleszyce poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy gminy przez miejscowoÃ Ã  BorchÃ ³w do skrzyÃ ¼owania z drogÃ nr 865 w miejscowoÃ ci Oleszyce, a nastÃpnie na zachÃ ³d od linii wyznaczonej przez drogÃ nr 865 biegnÃ cÃ w kierunku pÃ ³Ã nocno-wschodnim do skrzyÃ ¼owania z drogÃ biegnÃ ca w kierunku pÃ ³Ã nocno-zachodnim przez miejscowoÃ Ã  Lubomierz  na poÃ udnie od linii wyznaczonej przez tÃ drogÃ do skrzyÃ ¼owania z drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Uszkowce i Nowy DzikÃ ³w  na zachÃ ³d od tej drogi w powiecie lubaczowskim,  gminy Laszki i WiÃ zownica w powiecie jarosÃ awskim. 7. Romania The following areas in Romania:  Alba county with the following delimitation:  North of National Road no. 7  Arad county with the following delimitation:  In the North side of the line described by following localities:  Macea,  Ãiria,  BÃ ¢rzava,  Toc, which is junction with National Road no. 7,  North of National Road no. 7,  BistriÃ a county,  BraÃov county with the following delimitation:  In the East side of the line described by National Road no. 1A from the entrance into the Brasov county and National Road no. 103B intersecting the DÃ lghiu locality,  Cluj county,  Covasna county,  Giurgiu county,  Harghita county,  Hunedoara county with the following delimitation:  North of the line described by following localities:  BrÃ niÃca,  Deva municipality,  TurdaÃ,  Zam and Aurel Vlaicu localities which are at junction with National Road no. 7,  North of National Road no. 7,  Iasi county,  Ilfov county,  MaramureÃ county,  Neamt county,  Prahova county. PART II 1. The Czech Republic The following areas in the Czech Republic:  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  Bohuslavice u ZlÃ ­na,  BratÃ ejov u Vizovic,  BÃ eznice u ZlÃ ­na,  BÃ ezovÃ ¡ u ZlÃ ­na,  BÃ ezÃ ¯vky,  DeÃ ¡nÃ ¡ u ZlÃ ­na,  DolnÃ ­ Ves,  Doubravy,  DrÃ ¾kovÃ ¡,  FryÃ ¡tÃ ¡k,  HornÃ ­ Lhota u LuhaÃ ovic,  HornÃ ­ Ves u FryÃ ¡tÃ ¡ku,  HostiÃ ¡ovÃ ¡,  Hrobice na MoravÃ ,  HvozdnÃ ¡,  ChrastÃ Ã ¡ov,  Jaroslavice u ZlÃ ­na,  JasennÃ ¡ na MoravÃ ,  Karlovice u ZlÃ ­na,  KaÃ ¡ava,  KleÃ Ã ¯vka,  Kostelec u ZlÃ ­na,  Kudlov,  KvÃ ­tkovice u Otrokovic,  Lhota u ZlÃ ­na,  Lhotka u ZlÃ ­na,  Lhotsko,  LÃ ­pa nad DÃ evnicÃ ­,  LouÃ ka I,  LouÃ ka II,  Louky nad DÃ evnicÃ ­,  Lukov u ZlÃ ­na,  LukoveÃ ek,  Lutonina,  LuÃ ¾kovice,  Malenovice u ZlÃ ­na,  MladcovÃ ¡,  Neubuz,  OldÃ ichovice u Napajedel,  Ostrata,  PodhradÃ ­ u LuhaÃ ovic,  PodkopnÃ ¡ Lhota,  Provodov na MoravÃ ,  PrÃ ¡tnÃ ©,  PÃ Ã ­luky u ZlÃ ­na,  RackovÃ ¡,  RakovÃ ¡,  SalaÃ ¡ u ZlÃ ­na,  Sehradice,  SlopnÃ ©,  SluÃ ¡ovice,  Ã tÃ ­pa,  TeÃ ovice,  Trnava u ZlÃ ­na,  Ublo,  Ã jezd u ValaÃ ¡skÃ ½ch Klobouk,  VelÃ ­kovÃ ¡,  VeselÃ ¡ u ZlÃ ­na,  VÃ ­tovÃ ¡,  Vizovice,  VlÃ kovÃ ¡,  VÃ ¡emina,  VysokÃ © Pole,  ZÃ ¡dveÃ ice,  ZlÃ ­n,  Ã ½elechovice nad DÃ evnicÃ ­. 2. Estonia The following areas in Estonia:  Eesti Vabariik (vÃ ¤lja arvatud Hiiu maakond). 3. Hungary The following areas in Hungary:  Heves megye 700860, 700950, 701050, 701111, 701150, 701250, 701350, 701550, 701560, 701650, 701750, 701850, 701950, 702050, 702150, 702250, 702260, 702950, 703050, 703150, 703250, 703370, 705150 Ã ©s 705450 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 850950, 851050, 851150, 851250, 851350, 851450, 851550, 851560, 851650, 851660, 851751, 851752, 852850, 852860, 852950, 852960, 853050, 853150, 853160, 853250, 853260, 853350, 853360, 853450, 853550, 854450, 854550, 854560, 854650, 854660, 854750, 854850, 854860, 854870, 854950, 855050, 855150, 856350, 856360, 856450, 856550, 856650, 856750, 856760 Ã ©s 857650 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete. 4. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novads,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novads,  Auces novada Ã ªles un Vecauces pagasts un Lielauces pagasta daÃ ¼a uz Austrumiem no autoceÃ ¼a P104 un VÃ «tiÃ u pagasta daÃ ¼u uz Dienvidiem no autoceÃ ¼a P96, Auces pilsÃ ta,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novads,  Bauskas novads,  BeverÃ «nas novads,  BrocÃ nu novada BlÃ «denes pagasta daÃ ¼a uz ZiemeÃ ¼iem no autoceÃ ¼a A9, Remtes pagasta daÃ ¼a uz austrumiem no autoceÃ ¼a 1154 un P109,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novads,  Dobeles novada Annenieku, Auru, BÃ rzes, Bikstu, Dobeles, JaunbÃ rzes, KrimÃ «nu un NaudÃ «tes pagasts un Zebrenes pagasta daÃ ¼a uz Austrumiem no autoceÃ ¼a P104, Dobeles pilsÃ ta,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novads,  Gulbenes novads,  Iecavas novads,  IkÃ ¡Ã ·iles novads,  IlÃ «kstes novads,  InÃ ukalna novads,  Jaunjelgavas novads,  Jaunpiebalgas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada, GlÃ «das, SvÃ tes, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas, Sesavas, Platones un Vircavas pagasts,  Kandavas novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novads,  Krustpils novads,  KuldÃ «gas novada Ã doles, Ã ªvandes, Padures, Rendas un Kabiles, pagasts, Rumbas pagasta daÃ ¼a uz ziemeÃ ¼iem no autoceÃ ¼a P120, KurmÃ les pagasta daÃ ¼a uz rietumiem no autoceÃ ¼a 1283 un 1290, un uz ziemeÃ ¼austrumiem no autoceÃ ¼a P118, KuldÃ «gas pilsÃ ta,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novads,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads Zalves, Neretas un Pilskalnes pagasts,  Ogres novads,  Olaines novads,  Ozolnieku novada Ozolnieku un Cenu pagasts,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novads,  PriekuÃ ¼u novads,  Raunas novads,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta Jelgava,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novads,  RiebiÃ u novads,  Rojas novads,  RopaÃ ¾u novads,  RugÃ ju novads,  RundÃ les novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Salaspils novads,  Saldus novada Ã Ã ·Ã des, NÃ «grandes, Jaunauces, Rubas, Vadakstes, ZaÃ as, Ezeres un PampÃ Ã ¼u pagasts,  Saulkrastu novads,  SÃ jas novads,  Siguldas novads,  SkrÃ «veru novads,  Skrundas novada RaÃ Ã ·u pagasts un Skrundas pagasta daÃ ¼a, kas atrodas uz ZiemeÃ ¼iem no autoceÃ ¼a A9  Smiltenes novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  StrenÃ u novads,  Talsu novads,  TÃ rvetes novada TÃ rvetes un Augstkalnes pagast,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  VÃ rkavas novads,  Vecpiebalgas novads,  Vecumnieku novads Vecumnieku, Stelpes, BÃ rbeles, Skaistkalnes, un Valles pagasts,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 5. Lithuania The following areas in Lithuania:  Alytaus rajono savivaldybÃ : Krokialaukio, Miroslavo ir Simno seniÃ «nijos,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ ,  DruskininkÃ ³ savivaldybÃ ,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ : Jurbarko miesto ir JurbarkÃ ³, seniÃ «nijos,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ : KaiÃ ¡iadoriÃ ³ apylinkÃ s, Kruonio, NemaitoniÃ ³, PalomenÃ s, PravieniÃ ¡kiÃ ³, RumÃ ¡iÃ ¡kiÃ ³, Ã ½ieÃ ¾mariÃ ³ ir Ã ½ieÃ ¾mariÃ ³ apylinkÃ s seniÃ «nijos,  Kalvarijos savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ : Akademijos, AlÃ ¡Ã nÃ ³, BabtÃ ³, Batniavos, Domeikavos, EÃ ¾erÃ lio, Garliavos, Garliavos apylinkiÃ ³, KaÃ erginÃ s, KarmÃ lavos, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, VandÃ ¾iogalos ir ZapyÃ ¡kio seniÃ «nijos,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KÃ dainiÃ ³ rajono savivaldybÃ : GudÃ ¾iÃ «nÃ ³, SurviliÃ ¡kio, Ã Ã tos, Truskavos ir VilainiÃ ³ seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : KlovainiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 150, Linkuvos seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 151 ir kelio Nr. 211,  PanevÃ Ã ¾io rajono savivaldybÃ ,  Pasvalio rajono savivaldybÃ ,  RadviliÃ ¡kio rajono savivaldybÃ : AukÃ ¡telkÃ ³ seniÃ «nija, Baisogalos seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 144, RadviliÃ ¡kio, RadviliÃ ¡kio miesto seniÃ «nija, Ã eduvos miesto seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A9 ir Ã ¯ vakarus nuo kelio Nr. 3417 ir TyruliÃ ³ seniÃ «nija,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ : AÃ ¡mintos, BalbieriÃ ¡kio, IÃ ¡lauÃ ¾o, Naujosios Ã ªtos, Pakuonio, Ã ilavoto ir VeiveriÃ ³ seniÃ «nijos,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã ilutÃ s rajono savivaldybÃ : RusnÃ s seniÃ «nija,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TelÃ ¡iÃ ³ rajono savivaldybÃ : DegaiÃ iÃ ³, GadÃ «navo, LuokÃ s, NevarÃ nÃ ³, RyÃ ¡kÃ nÃ ³, TelÃ ¡iÃ ³ miesto, Upynos, VarniÃ ³, VieÃ ¡vÃ nÃ ³ ir Ã ½arÃ nÃ ³ seniÃ «nijos,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 6. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, Prostki i gmina wiejska EÃ k w powiecie eÃ ckim,  gmina MÃ ynary i czÃÃ Ã  gminy Milejewo poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr S22 w powiecie elblÃ skim,  powiat olecki,  gminy Orzysz, BiaÃ a Piska i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 58 w powiecie piskim,  gmina Frombork, czÃÃ Ã  gminy wiejskiej Braniewo poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr E28 i S22 i miasto Braniewo, czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 509 w powiecie braniewskim, w wojewÃ ³dztwie podlaskim:  powiat grajewski,  gminy JasionÃ ³wka, JaÃ wiÃ y, Knyszyn, Krypno, MoÃ ki i Trzcianne w powiecie monieckim,  gminy Ã omÃ ¼a, PiÃ tnica, Ã niadowo, Jedwabne, PrzytuÃ y i Wizna w powiecie Ã omÃ ¼yÃ skim,  powiat miejski Ã omÃ ¼a,  gminy, Mielnik, Nurzec  Stacja, Grodzisk, Drohiczyn, Dziadkowice, Milejczyce i Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim,  gminy BiaÃ owieÃ ¼a, Czeremcha, Narew, Narewka, czÃÃ Ã  gminy Dubicze Cerkiewne poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 685,czÃÃ Ã  gminy Kleszczele poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogi nr 685, a nastÃpnie nr 66 i nr 693, czÃÃ Ã  gminy HajnÃ ³wka poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 689 i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 685 i miasto HajnÃ ³wka w powiecie hajnowskim,  gminy Kobylin-Borzymy i SokoÃ y w powiecie wysokomazowieckim,  czÃÃ Ã  gminy ZambrÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr S8 w powiecie zambrowskim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, Juchnowiec KoÃ cielny, Ã apy, MichaÃ owo, SupraÃ l, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  gmina BoÃ ki i czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 i miasto Bielsk Podlaski w powiecie bielskim,  gmina PuÃ sk, czÃÃ Ã  gminy Krasnopol poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 653, czÃÃ Ã  gminy Sejny poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 653 i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 663 i miasto Sejny w powiecie sejneÃ skim,  gminy BakaÃ arzewo, FilipÃ ³w, Jeleniewo, Raczki, Rutka-Tartak, SuwaÃ ki i Szypliszki w powiecie suwalskim,  powiat miejski SuwaÃ ki,  powiat augustowski,  gminy Korycin, Krynki, KuÃ ºnica, SokÃ ³Ã ka, SzudziaÃ owo, czÃÃ Ã  gminy Nowy DwÃ ³r poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 670, czÃÃ Ã  gminy JanÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 671 biegnÃ cÃ od wschodniej granicy gminy do miejscowoÃ ci JanÃ ³w i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci JanÃ ³w, TrofimÃ ³wka i Kizielany i czÃÃ Ã  gminy Suchowola poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 8 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do miejscowoÃ ci Suchowola, a nastÃpnie przedÃ uÃ ¼onej drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Suchowola i Dubasiewszczyzna biegnÃ cÃ do poÃ udniowo-wschodniej granicy gminy w powiecie sokÃ ³lskim,  powiat miejski BiaÃ ystok. w wojewÃ ³dztwie mazowieckim:  gminy Przesmyki, Wodynie, czÃÃ Ã  gminy Mordy poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 698 biegnÃ cÃ od zachodniej granicy gminy do pÃ ³Ã nocno  wschodniej granicy gminy i czÃÃ Ã  gminy Zbuczyn poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocno-wschodniej do poÃ udniowej granicy gminy i Ã Ã czÃ cÃ miejscowoÃ ci Tarcze, Choja, Zbuczyn, Grodzisk, Dziewule i Smolanka w powiecie siedleckim,  gminy Repki, JabÃ onna Lacka, czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  powiat Ã osicki,  gmina BrochÃ ³w w powiecie sochaczewskim,  gminy CzosnÃ ³w, Leoncin, PomiechÃ ³wek, Zakroczym i miasto Nowy DwÃ ³r Mazowiecki w powiecie nowodworskim,  gmina Joniec w powiecie pÃ oÃ skim,  gmina Pokrzywnica w powiecie puÃ tuskim,  gminy DÃ brÃ ³wka, KobyÃ ka, Marki, Radzymin, WoÃ omin, Zielonka i ZÃ bki w powiecie woÃ omiÃ skim,  czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim,  gmina SulejÃ ³wek i czÃÃ ci gminy Latowicz poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy przez miejscowoÃ Ã  Stawek do skrzyÃ ¼owania z drogÃ nr 802 i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 802 biegnÃ cÃ od tego skrzyÃ ¼owania do wschodniej granicy gminy w powiecie miÃ skim,  gmina Borowie w powiecie garwoliÃ skim,  gminy CelestynÃ ³w, JÃ ³zefÃ ³w, Karczew, Osieck, Otwock, Sobienie Jeziory i WiÃ zowna w powiecie otwockim  powiat warszawski zachodni,  powiat legionowski,  powiat piaseczyÃ ski,  powiat pruszkowski,  gminy ChynÃ ³w, GrÃ ³jec, Jasieniec, Pniewy i Warka w powiecie grÃ ³jeckim,  gminy MilanÃ ³wek, Grodzisk Mazowiecki, Podkowa LeÃ na i Ã »abia Wola w powiecie grodziskim,  gminy GrabÃ ³w nad PilicÃ , Magnuszew i czÃÃ Ã  gminy GÃ owaczÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 48 w powiecie kozienickim,  czÃÃ Ã  gminy Stromiec poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 48 w powiecie biaÃ obrzeskim,  powiat miejski Warszawa. w wojewÃ ³dztwie lubelskim:  gminy Czemierniki, KÃ kolewnica, WohyÃ , czÃÃ Ã  gminy Borki poÃ oÃ ¼ona na poÃ udniowy  wschÃ ³d od linii wyznaczonej przez drogÃ nr 19, miasto RadzyÃ  Podlaski, czÃÃ Ã  gminy wiejskiej RadzyÃ  Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocno-zachodniej granicy gminy i Ã Ã czÃ ca miejscowoÃ ci BrzostÃ ³wiec i Radowiec do jej przeciÃcia z granicÃ miasta RadzyÃ  Podlaski, nastÃpnie na wschÃ ³d od linii stanowiÃ cej granicÃ miasta RadzyÃ  Podlaski biegnÃ cej do poÃ udniowej granicy gminy i na poÃ udnie od linii wyznaczonej przez drogÃ nr 19 biegnÃ cÃ od poÃ udniowo zachodniej granicy gminy do granicy miasta RadzyÃ  Podlaski oraz na poÃ udnie od poÃ udniowej granicy miasta RadzyÃ  Podlaski do granicy gminy w powiecie radzyÃ skim,  gminy Stoczek Ã ukowski z miastem Stoczek Ã ukowski, Wola MysÃ owska, TrzebieszÃ ³w, czÃÃ Ã  gminy Krzywda poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ ca od pÃ ³Ã nocnej granicy gminy w kierunku poÃ udniowym i Ã Ã czÃ cÃ miejscowoÃ ci KoÃ ¼uchÃ ³wka, Krzywda i AdamÃ ³w, czÃÃ Ã  gminy Stanin poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 807, i czÃÃ Ã  gminy wiejskiej Ã ukÃ ³w poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy przez miejscowoÃ Ã  WÃ ³lka Ã wiÃ tkowa do pÃ ³Ã nocnej granicy miasta Ã ukÃ ³w i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ od wschodniej granicy miasta Ã ukÃ ³w do wschodniej granicy gminy wiejskiej Ã ukÃ ³w i czÃÃ Ã  miasta Ã ukÃ ³w poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od pÃ ³Ã nocnej granicy miasta Ã ukÃ ³w do skrzyÃ ¼owania z drogÃ nr 806 i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ od tego skrzyÃ ¼owania do wschodniej granicy miasta Ã ukÃ ³w w powiecie Ã ukowskim,  gminy LeÃ na Podlaska, Rossosz, Ã omazy, KonstantynÃ ³w, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie, Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim,  powiat miejski BiaÃ a Podlaska,  czÃÃ Ã  gminy SiemieÃ  poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 815 i czÃÃ Ã  gminy MilanÃ ³w poÃ oÃ ¼ona na zachÃ ³d od drogi nr 813 w powiecie parczewskim,  gminy NiedÃ ºwiada, OstrÃ ³wek i czÃÃ Ã  gminy Firlej poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie lubartowskim,  gmina Trawniki i czÃÃ Ã  gminy Piaski poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od wschodniej granicy gminy Piaski do skrzyÃ ¼owania z drogÃ nr S12 i na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od skrzyÃ ¼owania drÃ ³g nr 17 i nr S12 przez miejscowoÃ Ã  Majdan Brzezicki do pÃ ³Ã nocnej granicy gminy w powiecie Ã widnickim;  gmina FajsÃ awice i czÃÃ Ã  gminy Ã opiennik GÃ ³rny poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 17 w powiecie krasnostawskim,  gminy MilejÃ ³w, PuchaczÃ ³w, czÃÃ Ã  gminy Ludwin poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 820 i czÃÃ Ã  gminy CycÃ ³w poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogi nr 82 i 838 w powiecie Ã ÃczyÃ skim,  gminy DoÃ hobyczÃ ³w, Mircze i czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 844 oraz na poÃ udnie od linii wyznaczonej przez drogÃ nr 74 i miasto HrubieszÃ ³w w powiecie hrubieszowskim,  gmina Telatyn w powiecie tomaszowskim,  czÃÃ Ã  gminy WojsÃ awice poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy przez miejscowoÃ Ã  WojsÃ awice do poÃ udniowej granicy gminy w powiecie cheÃ mskim,  gmina Grabowiec w powiecie zamojskim. PART III 1. Latvia The following areas in Latvia:  Auces novada Ukru un BÃ nes pagasti un Lielauces pagasta daÃ ¼a uz Rietumiem no autoceÃ ¼a P104 un VÃ «tiÃ u pagasta daÃ ¼a uz ZiemeÃ ¼iem no autoceÃ ¼a P96,  BrocÃ nu novada Cieceres un GaiÃ ·u pagasts, BlÃ «denes pagasta daÃ ¼a uz Dienvidiem no autoceÃ ¼a A9, Remtes pagasta daÃ ¼a uz rietumiem no autoceÃ ¼a 1154 un P109, BrocÃ nu pilsÃ ta,  Dobeles novada Penkules pagasts un Zebrenes pagasta daÃ ¼a uz Rietumiem no autoceÃ ¼a P104,  Jelgavas novada Jaunsvirlaukas, Valgundes, Kalnciema, LÃ «vbÃ rzes pagasts,  KuldÃ «gas novada PelÃ u, SnÃ peles un VÃ rmes pagasts, Rumbas pagasta daÃ ¼a uz dienvidiem no autoceÃ ¼a P120, KurmÃ les pagasta daÃ ¼a uz austrumiem no autoceÃ ¼a 1283 un 1290, un uz dienvidrietumiem no autoceÃ ¼a P118,  Neretas novada Mazzalves pagasts,  Ozolnieku novada Salgales pagasts,  Saldus novada Novadnieku, KursÃ «Ã ¡u, ZvÃ rdes, Saldus, ZirÃ u, LutriÃ u un JaunlutriÃ u pagasts, Saldus pilsÃ ta,  TÃ rvetes novada BukaiÃ ¡u pagasts,  Vecumnieku novada Kurmenes pagasts. 2. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ ,  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ : Alytaus, AlovÃ s, ButrimoniÃ ³, DaugÃ ³, NemunaiÃ io, PivaÃ ¡iÃ «nÃ ³, Punios ir RaitininkÃ ³ seniÃ «nijos,  BirÃ ¡tono savivaldybÃ ,  Jurbarko rajono savivaldybÃ : GirdÃ ¾iÃ ³, JuodaiÃ iÃ ³, RaudonÃ s, SeredÃ ¾iaus, SkirsnemunÃ s, Ã imkaiÃ iÃ ³ ir Veliuonos seniÃ «nijos,  JoniÃ ¡kio rajono savivaldybÃ ,  Kauno rajono savivaldybÃ : BabtÃ ³, Ã ekiÃ ¡kÃ s, Vilkijos ir Vilkijos apylinkiÃ ³ seniÃ «nijos,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ : PaparÃ iÃ ³ ir Ã ½asliÃ ³ seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : Dotnuvos, JosvainiÃ ³, KÃ dainiÃ ³ miesto, KrakiÃ ³, PelÃ dnagiÃ ³ ir Pernaravos seniÃ «nijos,  KelmÃ s rajono savivaldybÃ : TytyvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ rytus ir pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105,  LazdijÃ ³ rajono savivaldybÃ ,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ s: LaiÃ ¾uvos, MaÃ ¾eikiÃ ³ apylinkÃ s, MaÃ ¾eikiÃ ³, ReivyÃ iÃ ³, TirkÃ ¡liÃ ³ ir ViekÃ ¡niÃ ³ seniÃ «nijos,  Pakruojo rajono savivaldybÃ : Guostagalio seniÃ «nija, KlovainiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 150, Linkuvos seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 151 ir kelio Nr. 211, LygumÃ ³, Pakruojo, PaÃ ¡vitinio, Rozalimo ir Ã ½eimelio seniÃ «nijos,  PrienÃ ³ rajono savivaldybÃ : Jiezno ir StakliÃ ¡kiÃ ³ seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ : Baisogalos seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 144, GrinkiÃ ¡kio, PakalniÃ ¡kiÃ ³, Sidabravo, SkÃ miÃ ³ seniÃ «nijos, Ã eduvos miesto seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. A9 ir Ã ¯ rytus nuo kelio Nr. 3417, Ã aukoto ir Ã iaulÃ nÃ ³ seniÃ «nijos,  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos, Betygalos, PagojukÃ ³ Ã iluvos, KalnujÃ ³ seniÃ «nijos ir Girkalnio seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A1,  Ã akiÃ ³ rajono savivaldybÃ : GelgaudiÃ ¡kio, KiduliÃ ³, PlokÃ ¡Ã iÃ ³ ir Ã akiÃ ³ seniÃ «nijos,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  TelÃ ¡iÃ ³ rajono savivaldybÃ : TryÃ ¡kiÃ ³ seniÃ «nija,  TrakÃ ³ rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ . 3. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Lelkowo, PieniÃÃ ¼no, PÃ oskinia i czÃÃ Ã  gminy wiejskiej Braniewo poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr E28 i S22 w powiecie braniewskim,  gminy Bartoszyce z miastem Bartoszyce, GÃ ³rowo IÃ aweckie z miastem GÃ ³rowo IÃ aweckie i SÃpopol w powiecie bartoszyckim,  czÃÃ Ã  gminy Kiwity poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 513 i czÃÃ Ã  gminy Lidzbark WarmiÃ ski poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 513 biegnÃ cÃ od wschodniej granicy gminy do wschodniej granicy miasta Lidzbark WarmiÃ ski i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 511 w powiecie lidzbarskim,  gminy Srokowo, Barciany i czÃÃ Ã  gminy Korsze poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od zachodniej granicy Ã Ã czÃ cÃ miejscowoÃ ci Krelikiejmy i SÃ toczno i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci SÃ toczno, Sajna Wielka biegnÃ cÃ do skrzyÃ ¼owania z drogÃ nr 590 w miejscowoÃ ci Glitajny, a nastÃpnie na zachÃ ³d od drogi nr 590 do skrzyÃ ¼owania z drogÃ nr 592 i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 592 biegnÃ cÃ od zachodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 590 w powiecie kÃtrzyÃ skim,  gmina Budry i czÃÃ Ã  gminy WÃgorzewo poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od poÃ udniowo-wschodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 650, a nastÃpnie na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 650 biegnÃ cÃ od skrzyÃ ¼owania z drogÃ nr 63 do skrzyÃ ¼owania z drogÃ biegnÃ cÃ do miejscowoÃ ci PrzystaÃ  i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci PrzystaÃ , Pniewo, Kamionek Wielki, Radzieje, DÃ uÃ ¼ec w powiecie wÃgorzewskim,  czÃÃ Ã  gminy Banie Mazurskie poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 650 w powiecie goÃ dapskim, w wojewÃ ³dztwie podlaskim:  gminy DÃ browa BiaÃ ostocka, Sidra, czÃÃ Ã  gminy Nowy DwÃ ³r poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 670, czÃÃ Ã  gminy JanÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 671 biegnÃ cÃ od wschodniej granicy gminy do miejscowoÃ ci JanÃ ³w i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci JanÃ ³w, TrofimÃ ³wka i Kizielany i czÃÃ Ã  gminy Suchowola poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 8 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do miejscowoÃ ci Suchowola, a nastÃpnie przedÃ uÃ ¼onej drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Suchowola i Dubasiewszczyzna biegnÃ cÃ do poÃ udniowo-wschodniej granicy gminy w powiecie sokÃ ³lskim,  gmina Giby, czÃÃ Ã  gminy Krasnopol poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 653 i czÃÃ Ã  gminy Sejny poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 653 oraz poÃ udniowo  zachodniÃ granicÃ miasta Sejny i na zachÃ ³d od linii wyznaczonej przez drogÃ nr 663 w powiecie sejneÃ skim,  gmina Orla, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie bielskim,  gminy CzyÃ ¼e, czÃÃ Ã  gminy Dubicze Cerkiewne poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 685,czÃÃ Ã  gminy Kleszczele poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogi nr 685, a nastÃpnie nr 66 i nr 693 i czÃÃ Ã  gminy HajnÃ ³wka poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 689 i na zachÃ ³d od linii wyznaczonej przez drogÃ nr 685 w powiecie hajnowskim,  gmina GoniÃ dz w powiecie monieckim w wojewÃ ³dztwie mazowieckim:  gmina Nasielsk w powiecie nowodworskim,  gmina Ã wiercze i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Bielany, Winnica i Pokrzywnica w powiecie puÃ tuskim,  gmina Nowe Miasto w powiecie pÃ oÃ skim,  gminy Domanice, Korczew, Paprotnia, SkÃ ³rzec, WiÃ niew, Mokobody, Siedlce, SuchoÃ ¼ebry, czÃÃ Ã  gminy KotuÃ  poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Nowa DÃ brÃ ³wka, PierÃ ³g, KotuÃ  wzdÃ uÃ ¼ ulicy Gorzkowskiego i Kolejowej do przejazdu kolejowego Ã Ã czÃ cego siÃ z ulicÃ SiedleckÃ , BroszkÃ ³w, Ã »ukÃ ³w, czÃÃ Ã  gminy Mordy poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 698 biegnÃ cÃ od zachodniej granicy gminy do pÃ ³Ã nocno  wschodniej granicy gminy i czÃÃ Ã  gminy Zbuczyn poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnowschodniej do poÃ udniowej granicy gminy i Ã Ã czÃ cÃ miejscowoÃ ci: Tarcze, Choja, Zbuczyn, Grodzisk, Dziewule i Smolanka w powiecie siedleckim,  powiat miejski Siedlce,  gmina Siennica, czÃÃ Ã  gminy MiÃ sk Mazowiecki poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 92 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MiÃ sk Mazowiecki i na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy miasta MiÃ sk Mazowiecki Ã Ã czÃ cÃ miejscowoÃ ci TargÃ ³wka, Budy BarczÃ ckie do wschodniej granicy gminy, czÃÃ Ã  gminy CegÃ Ã ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od zachodniej granicy gminy Ã Ã czÃ cÃ miejscowoÃ ci WiciejÃ ³w, Mienia, CegÃ Ã ³w i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci CegÃ Ã ³w, Skwarne i Podskwarne biegnÃ cÃ do wschodniej granicy gminy i czÃÃ ci gminy Latowicz poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy przez miejscowoÃ Ã  Stawek do skrzyÃ ¼owania z drogÃ nr 802 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 802 biegnÃ cÃ od tego skrzyÃ ¼owania do wschodniej granicy gminy w powiecie miÃ skim,  gmina KoÃ biel w powiecie otwockim,  gminy ParysÃ ³w i Pilawa w powiecie garwoliÃ skim, w wojewÃ ³dztwie lubelskim:  gminy BiaÃ opole, Dubienka, CheÃ m, LeÃ niowice, Wierzbica, Sawin, Ruda Huta, Dorohusk, KamieÃ , Rejowiec, Rejowiec Fabryczny z miastem Rejowiec Fabryczny, Siedliszcze, Ã »mudÃ º i czÃÃ Ã  gminy WojsÃ awice poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do miejscowoÃ ci WojsÃ awice do poÃ udniowej granicy gminy w powiecie cheÃ mskim,  powiat miejski CheÃ m,  gmina Siennica RÃ ³Ã ¼ana czÃÃ Ã  gminy Ã opiennik GÃ ³rny poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 17 i czÃÃ Ã  gminy Krasnystaw poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 17 biegnÃ cÃ od pÃ ³Ã nocno  wschodniej granicy gminy do granicy miasta Krasnystaw w powiecie krasnostawskim,  gminy Hanna, HaÃ sk, Wola Uhruska, Urszulin, Stary Brus, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  czÃÃ Ã  gminy CycÃ ³w poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogi nr 82 i 838 czÃÃ ci gminy Ludwin poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 820 i czÃÃ Ã  gminy Spiczyn poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 829 w powiecie Ã ÃczyÃ skim,  gminy JabÃ oÃ , PodedwÃ ³rze, DÃbowa KÃ oda, Parczew, Sosnowica, czÃÃ Ã  gminy SiemieÃ  poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 815 i czÃÃ Ã  gminy MilanÃ ³w poÃ oÃ ¼ona na wschÃ ³d od drogi nr 813 w powiecie parczewskim,  gminy JanÃ ³w Podlaski, KodeÃ , SÃ awatycze, SosnÃ ³wka, Tuczna i Wisznice w powiecie bialskim,  gmina Ulan Majorat, czÃÃ Ã  gminy wiejskiej RadzyÃ  Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocno-zachodniej granicy gminy i Ã Ã czÃ cÃ miejscowoÃ ci BrzostÃ ³wiec i Radowiec do jej przeciÃcia z granicÃ miasta RadzyÃ  Podlaski, a nastÃpnie na zachÃ ³d od linii stanowiÃ cej granicÃ miasta RadzyÃ  Podlaski do jej przeciÃcia z drogÃ nr 19 i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 19 biegnÃ cÃ od poÃ udniowo zachodniej granicy gminy do granicy miasta RadzyÃ  Podlaski, czÃÃ Ã  gminy Borki poÃ oÃ ¼ona na pÃ ³Ã nocny  zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie radzyÃ skim,  gminy Jeziorzany, MichÃ ³w, Kock, OstrÃ ³w Lubelski, Serniki, UÃ cimÃ ³w i czÃÃ Ã  gminy Firlej poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie lubartowskim,  gminy AdamÃ ³w, Serokomla WojcieszkÃ ³w, czÃÃ Ã  gminy wiejskiej Ã ukÃ ³w poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy przez miejscowoÃ Ã  WÃ ³lka Ã wiÃ tkowa do pÃ ³Ã nocnej granicy miasta Ã ukÃ ³w, a nastÃpnie na pÃ ³Ã noc, zachÃ ³d, poÃ udnie i wschÃ ³d od linii stanowiÃ cej pÃ ³Ã nocnÃ , zachodniÃ , poÃ udniowÃ i wschodniÃ granicÃ miasta Ã ukÃ ³w do jej przeciÃcia siÃ z drogÃ nr 806 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ od wschodniej granicy miasta Ã ukÃ ³w do wschodniej granicy gminy wiejskiej Ã ukÃ ³w, czÃÃ Ã  miasta Ã ukÃ ³w poÃ oÃ ¼ona na zachÃ ³d i na poÃ udnie od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od pÃ ³Ã nocnej granicy miasta Ã ukÃ ³w do skrzyÃ ¼owania z drogÃ nr 806 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ do wschodniej granicy miasta Ã ukÃ ³w, czÃÃ Ã  gminy Stanin poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 807 i czÃÃ Ã  gminy Krzywda poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ ca od pÃ ³Ã nocnej granicy gminy w kierunku poÃ udniowym i Ã Ã czÃ cÃ miejscowoÃ ci KoÃ ¼uchÃ ³wka, Krzywda i AdamÃ ³w w powiecie Ã ukowskim;  gminy HorodÃ o, Uchanie i czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 844 biegnÃ cÃ od zachodniej granicy gminy wiejskiej HrubieszÃ ³w do granicy miasta HrubieszÃ ³w oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 74 biegnÃ cÃ od wschodniej granicy miasta HrubieszÃ ³w do wschodniej granicy gminy wiejskiej HrubieszÃ ³w w powiecie hrubieszowskim,  gmina BaranÃ ³w w powiecie puÃ awskim,  gminy NowodwÃ ³r i UÃ ÃÃ ¼ w powiecie ryckim, w wojewÃ ³dztwie podkarpackim:  gminy CieszanÃ ³w, LubaczÃ ³w z miastem LubaczÃ ³w i czÃÃ Ã  gminy Oleszyce poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy gminy przez miejscowoÃ Ã  BorchÃ ³w do skrzyÃ ¼owania z drogÃ nr 865 w miejscowoÃ ci Oleszyce, a nastÃpnie na wschÃ ³d od linii wyznaczonej przez drogÃ nr 865 biegnÃ cÃ w kierunku pÃ ³Ã nocno-wschodnim do skrzyÃ ¼owania z drogÃ biegnÃ ca w kierunku pÃ ³Ã nocno-zachodnim przez miejscowoÃ Ã  Lubomierz  na pÃ ³Ã noc od linii wyznaczonej przez tÃ drogÃ do skrzyÃ ¼owania z drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Uszkowce i Nowy DzikÃ ³w  na wschÃ ³d od tej drogi w powiecie lubaczowskim. 4. Romania The following areas in Romania:  ConstanÃ a county,  Satu Mare county,  Tulcea county,  Bacau county,  Bihor county,  BrÃ ila county,  BuzÃ u county,  CÃ lÃ raÃi county.  GalaÃ i county,  IalomiÃ a county,  Salaj county,  Vaslui county,  Vrancea county. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.